Exhibit 10.24

RESTRICTED STOCK UNIT AWARD

UNDER THE

2009 PRAXAIR, INC.

LONG TERM INCENTIVE PLAN

Effective as of [                    ] (the “Grant Date”),
[                    ] (the “Participant”) is hereby granted the following
Restricted Stock Unit (“RSU”) Award under the 2009 Praxair, Inc. Long Term
Incentive Plan (the “Plan”), subject to the terms and conditions of the Plan,
which are incorporated herein by reference, and those set forth below. The Plan
shall control in the event of any conflict between the terms and conditions of
the Plan and those set forth in this Award.

This Award has been conveyed and will be managed online, and the Participant’s
online acceptance and acknowledgement of this Award constitutes his or her
acceptance of all of the terms and conditions of the Plan and this Award. A copy
of the Plan has been made available to the Participant, and the Participant
hereby acknowledges that he or she has read and understands the Plan and this
Award.

Capitalized terms used herein and not defined shall have the meanings set forth
in the Plan, as the same may be amended from time to time. For purposes of this
Award, Praxair, Inc. (the “Company”) and its Subsidiaries are collectively
referred to herein as “Praxair”.

 

1. Award of Restricted Stock Units. The Participant is hereby granted an award
of [                    ] notional RSUs (the “Award”). Each RSU represents a
bookkeeping entry which is intended to be equal in value to a single Share.

 

2. Vesting of Award; Treatment upon Termination of Service or Change in Control.

 

  a. Vesting Generally. Except as otherwise provided in either the Plan or
Section 2.b., this Award shall vest on the [                    ] anniversary of
the Grant Date, if, and only if, the Participant has remained continuously
employed by Praxair at all times from the Grant Date through the
[                    ] anniversary of the Grant Date.

 

  b. Death, Disability, or Termination by Action of Praxair Other than for
Cause. Notwithstanding Section 2.a., this Award shall become immediately vested
in the event of any of the following:

 

  (i) the Participant’s employment by Praxair terminates after the Grant Date,
but prior to the [                    ] anniversary of the Grant Date by reason
of the Participant’s death;

 

  (ii) the Participant becomes Totally and Permanently Disabled (as defined
below) after the Grant Date but prior to the [                    ] anniversary
of the Grant Date and while the Participant is employed by Praxair; or

 

  (iii) the Participant’s employment by Praxair terminates prior to the
[                    ] anniversary of the Grant Date, by reason of the
Participant’s termination of employment by action of Praxair other than for
cause.

For purposes of this Award: (x) a Participant shall be “Totally and Permanently
Disabled” if the Participant is determined by Praxair to be unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; and (y) the
Participant’s termination by action of Praxair for cause, shall include, but not
be limited to, the Participant’s termination by action of Praxair for violation
of Praxair’s Standards of Business Integrity or poor performance.

 

  c. Change in Control. Notwithstanding Section 2.a., the provisions of Article
16 of the Plan shall apply in the event of a Change in Control occurring prior
to the [                    ] anniversary of the Grant Date.

 

  d. Forfeiture of Award. Except as otherwise provided under Article 16 of the
Plan in connection with a Change in Control, in the event the Participant’s
employment with Praxair terminates for any reason other than those specifically
set forth in Sections 2.b.(i), (ii) or (iii) prior to the [                    ]
anniversary of the Grant Date, this Award shall be immediately forfeited. In the
event this Award is forfeited for any reason, no payment shall be made in
settlement of the Award.

 

3.

Payment of Vested Award. This Award shall be settled as soon as practicable
following the date the Award becomes vested by payment to the Participant of a
number of Shares equal to the number of RSUs granted under this Award or, in
connection with a Change in Control, such other form of payment having an
equivalent value as may be authorized by the Committee in its sole discretion.
In no event shall any



--------------------------------------------------------------------------------

 

payment in settlement of this Award be made later than March 15 of the year
following the year in which the Award becomes vested.

 

4. Other Terms and Conditions. It is understood and agreed that the Award of
RSUs evidenced hereby is subject to the following terms and conditions:

 

  a. Rights of Participant. Except as provided in Section 4.d., the Participant
shall have no right to transfer, pledge, hypothecate or otherwise encumber the
Award. Prior to the payment of Shares in satisfaction of this Award, the
Participant shall have none of the rights of a stockholder of the Company with
respect to the Award, including, but not limited to, voting rights and the right
to receive or accrue dividends or dividend equivalents.

 

  b. No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by Praxair nor
shall this Award interfere with the right of Praxair to terminate the
Participant’s employment.

 

  c. No Right to Future Awards. The selection of recipients of RSUs and other
Awards under the Plan is determined annually on the basis of several factors,
including job responsibilities and anticipated future job performance. The
Participant’s selection to receive this Award shall in no way entitle him/her to
receive, or otherwise obligate Praxair to provide the Participant, any future
RSUs or other awards under the Plan or otherwise.

 

  d. Transferability. This Award is not transferable other than:

 

  (i) in the event of the Participant’s death, in which case this Award shall be
transferred pursuant to the beneficiary designation then on file with the
Company, or, in the absence of such a beneficiary designation, to the
Participant’s executor, administrator, or legal representative, or

 

  (ii) pursuant to a domestic relations order.

Any transfer of this Award, in whole or in part, is subject to acceptance by the
Company in its sole discretion and shall be affected according to such
procedures as the Company’s Vice President, Human Resources may establish. The
provisions of this Award, relating to the Participant, shall apply to this Award
notwithstanding any transfer to a third party.

 

  e. Cancellation of Award. Notwithstanding any other provision of this Award,
the Committee may, in its sole discretion, cancel, rescind, suspend, withhold,
or otherwise limit or restrict this Award, and/or recover any gains realized by
the Participant in connection with this Award, in the event any actions by the
Participant are determined by the Committee to (i) constitute a conflict of
interest with Praxair, (ii) be prejudicial to Praxair’s interests, or
(iii) violate any non-compete agreement or obligation of the Participant to
Praxair, any confidentiality agreement or obligation of the Participant to
Praxair, Praxair’s applicable policies, or the Participant’s terms and
conditions of employment.

 

5. Tax Withholding. Where required by law, no later than the date of payment of
the Award, the Participant shall pay to Praxair an amount sufficient to allow
Praxair to satisfy its tax withholding obligations applicable to the Award. To
this end, the Participant shall either:

 

  a. pay Praxair the amount of tax to be withheld (including through payroll
withholding); or

 

  b. request that Praxair cause to be withheld a number of Shares otherwise due
the Participant hereunder having a Market Price sufficient to discharge all
applicable withholding taxes (but no greater than such amount).

 

6. References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Award.

 

7. Governing Law. This Award shall be governed by and construed in accordance
with the laws of Connecticut, without giving effect to principles of conflict of
laws.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
proper officer hereunto duly authorized, as of the day and year first
hereinabove written.

 

Praxair, Inc.   By:  